Order filed, November 5, 2012.




                                           In The

                       Fourteenth Court of Appeals
                                        ____________

                                   NO. 14-12-00892-CV
                                     ____________

               HARSADBHAI & DHARMISHTHA PATEL, Appellant

                                             V.

 HARRIS COUNTY APPRAISAL DISTRICT AND THE APPRAISAL REVIEW
     BOARD OF HARRIS COUNTY APPRAISAL DISTRICT, Appellee


                       On Appeal from the 125th District Court
                                Harris County, Texas
                         Trial Court Cause No. 2010-68741


                                          ORDER

       The reporter’s record in this case was due October 23, 2012. See Tex. R. App. P.
35.1. The court has not received a request to extend time for filing the record. The
record has not been filed with the court. Because the reporter’s record has not been filed
timely, we issue the following order.

       We order the official Court Reporter of the 125th District Court to file the record
in this appeal within 30 days of the date of this order.

                                        PER CURIAM